Citation Nr: 0701945	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  98-10 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $7,093.00.



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal by the Committee on Waivers and 
Compromises (Committee) of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

Initially, it had been determined by the Committee that the 
veteran had not submitted a timely waiver in the recovery of 
overpayment of pension benefits.  In a March 2005 decision, 
the Board determined that the veteran had submitted a timely 
waiver and remanded the claim for the Committee to consider 
the request for the waiver on the merits.  This has been 
completed.  

At the time the case was previously before the Board, the 
veteran was represented by the Jewish War Veterans of the 
United States.  The record reflects that the veteran 
attempted to designate the Veterans of Foreign Wars of the 
United States as his representative, which was not accepted 
by that organization due to the timing of the veteran's 
designation.  In December 2006, the Board sent the veteran a 
letter asking for clarification as to whom he wanted to 
represent him, and gave him 30 days to designate a 
representative.  It informed him that if he did not designate 
a representative within that time period, the Board would 
proceed with review of his case without representation.  The 
veteran did not respond to the letter, and therefore the 
Board is considering the claim on appeal without 
representation.


FINDINGS OF FACT

1.  The veteran was awarded improved death pension benefits 
effective January 1990.  He was notified by VA in the 
February 1992 award letter of his obligation to immediately 
notify VA of any change in income.

2.  On VA Form 21-0516, Improved Pension Eligibility 
Verification Report, received in March 1994, the veteran 
reported that he had received no income from Social Security.

3.  In April 1994, VA advised the veteran that it had learned 
that the veteran's income from the Social Security 
Administration was higher than he had reported and provided 
the veteran with 60 days to confirm or refute such fact.  The 
veteran did not respond.

4.  In June 1994, the veteran's pension benefits were 
terminated retroactively effective August 1, 1993, which 
resulted in the creation of the overpayment at issue.

5.  The failure of the veteran to accurately report his 
income was the sole cause of the overpayment at issue.

6.  The failure of the veteran to accurately report his 
income despite his knowledge of the reporting requirement 
demonstrates an intent on his part to seek an unfair 
advantage with knowledge of the likely consequences, and 
resulted in a subsequent monetary loss to the government.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $7,093 is precluded by reason of bad 
faith on the part of the veteran.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v.  Principi, 18 Vet. 
App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  
However, the Court has held that the notice and duty-to-
assist provisions of the VCAA do not apply to claims for 
waiver of recovery of overpayments.  Barger v. Principi, 
16 Vet. App. 132 (2002).

Regardless, in this case, the veteran has been afforded 
opportunities to present information and/or evidence in 
support of the claim, has been furnished the reasons and 
bases for the denial of his claim, and has been afforded 
opportunities to respond.  The Board finds that these actions 
satisfy any duties owed the veteran.  Hence, the claim is 
ready to be considered on the merits.

B.  Merits Analysis

This matter was referred to the Committee for review of the 
veteran's request for waiver of recovery of the $7,093 
overpayment in pension benefits.  In August 2006, the 
Committee found evidence of bad faith in the veteran's 
failure to accurately report his income, despite being 
advised of the importance of advising VA of any changes in 
his income.  

By way of background, the veteran had been awarded pension 
benefits in February 1992, effective January 1990.  In the 
letter notifying him of the award of benefits, 


VA informed the veteran of the following, in part:

Your rate of VA pension is directly 
related to your/your family's income.  
Adjustments to your payments must be made 
whenever your/your family's income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.

The letter showed that the veteran received no income from 
Social Security, retirement, interest, insurance, and any 
other source.  

In a VA Form 21-0515, Improved Pension Eligibility 
Verification Report, received and signed by the veteran in 
March 1993, the veteran indicated he had not received any 
income from Social Security from February 1992 to January 
1993.  In a VA Form 21-0515, received and signed by the 
veteran in March 1994, he indicated he had not received any 
income from Social Security and was not going to receive any 
income from any source (other than VA) from February 1993 to 
January 1994 and from February 1994 to January 1995.  He 
specifically denied any income change, whether increase or 
decrease, in the past 12 months.  In signing that document, 
the veteran attested to the truth of the information he had 
provided.  

The record reflects that in April 1994, VA informed the 
veteran that it had received information that his Social 
Security benefits were higher than what was shown in its 
files.  VA stated that the amount of Social Security benefits 
was $645.00/month.  It asked the veteran to submit a copy of 
the original, or most recent, Social Security award letter to 
confirm the monthly benefit and effective date.  It told the 
veteran that it needed to receive the evidence within the 
next 60 days, or it would propose to charge him with the 
amount shown, "retroactive to the earliest date that the 
evidence showed he had received the benefits."  The record 
does not show that the veteran responded to that letter.

A letter was sent to the veteran in June 1994, wherein VA 
told him that the Social Security Administration had 
furnished it information that the veteran was receiving 
$845.90/month and that it had terminated his benefits as of 
August 1, 1993, based on excessive income.  It noted that 
such action had resulted in the creation of an overpayment, 
which he may be required to repay.  

In seeking to waive the debt, the veteran stated he wanted to 
explain his medical and financial situation.  He stated he 
was a very sick man and had a very high medical profile and 
was unable to work.  He stated he lived from check to check 
and without monetary contributions from his friends, he could 
not manage.  He argued he did not incur the debt and asked 
that VA waive the debt, as he could not see how he could 
repay it in the near future.  In subsequent statements, the 
veteran stated he had not done anything dishonest and as a 
result of his financial situation, he may have to declare 
bankruptcy.  A July 2005 VA Form 20-5655, Financial Status 
Report, shows that the veteran denied ever being adjudicated 
bankrupt.

In determining that there was evidence of bad faith in the 
veteran's failure to accurately report his income, the 
Committee pointed out that the veteran had been informed of 
how VA determined its monthly benefit, which was based 
directly on the veteran's income from all sources.  It stated 
that the veteran had been informed to immediately report any 
change of income and that the financial records specifically 
asked about Social Security benefits.  The Committee stated 
that the veteran chose not to tell VA when he began receiving 
Social Security and had an opportunity to report these 
benefits in March 1994, when he submitted his annual 
Eligibility Verification Report and put a "0" next to the 
amount of income he had received from Social Security.  The 
Committee concluded that the veteran's actions to conceal 
information about his receipt of Social Security income were 
"deliberate."  It added that the record showed he had 
knowledge of the likely consequences of failure to report 
income and his actions had resulted in a "significant loss" 
to the government.

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2006).  However, recovery of an 
overpayment of disability pension benefits may not be waived 
where there is an indication of fraud, misrepresentation, or 
bad faith.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 
1.965(b) (2006).  Bad faith generally is an unfair or 
deceptive dealing by one who seeks to gain at another's 
expense; there need not be an actual fraudulent intent, but 
merely an intent to seek an unfair advantage with knowledge 
of the likely consequences, and a subsequent loss to the 
government.  38 C.F.R. § 1.965(b)(2) (2006).

In this instance, the Committee determined that the evidence 
demonstrated that the veteran acted in bad faith in the 
actions creating the indebtedness for the reasons listed 
above.  38 C.F.R. § 1.962 (2006).  The Board agrees, as the 
evidence supports a finding that the veteran's conduct was in 
bad faith, as demonstrated by his failure to make a complete 
disclosure of his income at the time he submitted his Income 
Verification Report in March 1994 (the record reflects he was 
awarded Social Security benefits as of August 1993).  
Supporting such conclusion is the fact that the veteran was 
subsequently given an opportunity in April 1994 to correct 
the situation.  At that time, VA asked him for a copy of the 
award letter from the Social Security and provided him with 
60 days to submit that evidence.  The veteran failed to 
respond to the letter, to include providing an explanation as 
to why he had not reported the Social Security income.  Thus, 
when confronted with providing inaccurate information, the 
veteran made no effort to explain why he had not reported 
that income.  Had it been an oversight on his part, or 
possibly he had not received the letter from Social Security 
that showed he had been awarded benefits at the time he 
signed the March 1994 income verification form, he could have 
explained to VA such facts, which, if true, would have shown 
that there was no intent on his part to hide that income.  
His failure to respond to the April 1994 letter is evidence 
against a finding that he had no intent to hide this income.

As stated above, a review of the record reveals that the 
veteran was informed in 1992 that income from all sources 
must be reported to VA when he was awarded pension benefits 
and advised of the consequences of failing to do so.  
Additionally, the veteran completed income verification 
reports in 1993 and 1994, which further showed the importance 
of reporting any change in income when receiving pension 
benefits.  Nevertheless, the record shows that the veteran 
signed the March 1994 income verification form, which failed 
to reveal that he had been awarded Social Security benefits, 
and which attested to the truth of such statement.  Even if 
the Board were to assume that at the time of the March 1994 
income verification report, the veteran had not been awarded 
benefits, it was clear that the benefits had been awarded by 
April 1994, because the Social Security Administration had 
informed VA of such award.  The veteran was then given an 
opportunity to correct his reported income from the Social 
Security Administration (which he reported as "0"), and he 
chose to ignore the April 1994 letter.  That letter informed 
him that if he did not provide the Social Security award 
letter in the next 60 days, he could be charged with an 
overpayment.  Thus, the circumstances which led to the 
overpayment at issue in this case do not appear to be a 
matter of simply forgetting to report such income or changes 
in income.

A VA pension recipient must notify VA of all circumstances 
which will affect his entitlement to receive, or the rate of, 
the benefit being paid.  Such notice must be furnished when 
the recipient acquires knowledge that his or her income has 
changed.  38 C.F.R. § 3.660(a)(1) (2006).  In this case, the 
evidence demonstrates that the veteran had notice and 
subsequent reminders of his obligation to accurately report 
to VA his income from all sources, but failed to do so.  
Consequently, the Board finds that the veteran's failure to 
report his unearned income to VA was the direct cause of the 
overpayment.

The veteran had knowledge that his conduct of under reporting 
his income would likely result in a loss to the government.  
This conclusion is based on the notification he received at 
the time he was awarded pension benefits in 1992.  His 
failure to report his receipt of Social Security benefits was 
the direct cause of the overpayment of VA benefits.  In view 
of the foregoing, the Board must conclude that the veteran 
under reported his income with the intent to gain an unfair 
advantage.  As previously indicated, the veteran had been 
informed by VA of his responsibilities in accurately and 
promptly reporting his income.  As such, his failure to 
report the receipt of Social Security benefits could be for 
no other purpose than to gain unfair advantage in his 
dealings with the VA.  He was successful in this respect as 
evidenced by the ensuing overpayment.  Thus, the Board is 
compelled to find that the veteran was guilty of bad faith in 
the creation of the overpayment at issue.

Accordingly, the Board concludes that the evidence supports 
the finding of the Committee that the veteran demonstrated 
bad faith by failing to completely and accurately report his 
income to VA for the purpose of retaining VA benefits to 
which he was otherwise not entitled.  There is not an 
approximate balance of positive and negative evidence as to 
the issue on appeal as to warrant application of the doctrine 
of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

In light of the finding of bad faith, waiver of recovery of 
the overpayment is precluded by law.  There is no basis for 
further consideration regarding the elements of equity and 
good conscience, such as hardship or other equitable factors.  
See also Farless v. Derwinski, 2 Vet. App. 555 (1992).  
Although the Board sympathizes with the financial 
difficulties created by retrieval of this debt, the law 
requires its recovery.


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits in the calculated amount of $7,093 is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


